Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ebihara et al. (Pub No. US 2020/0027900 A1, hereinafter Ebihara).
	With regards to claim 1, Ebihara teaches a method of forming a stack of layers defining electrical circuitry and comprising a plurality of inorganic conductor levels, wherein the method comprises:
forming a conductor for at least one of the conductor levels in stages before and after a step of patterning an underlying organic layer (see Fig. 5O-5T, conductor 155 formed before and after organic layer 125 is patterned; before: layer 155 deposited from Fig. 5O, after: when layer 125 etched, a new conductor layer form 155 is formed as well).

With regards to claim 2, Ebihara teaches the method according to claim 1, comprising: between two stages of forming the conductor, using the conductor as a mask to pattern the underlying organic layer (see Fig. 5O, between the stages, conductor 155 becomes mask when etching process goes through 125).


wherein one stage of forming the conductor comprises forming a conductor pattern that provides a mask for creating via-holes through the underlying organic layer in one or more interconnect regions at which the conductor is to contact another conductor at a lower conductor level; and wherein another stage of forming the conductor comprises depositing conductor material at least in the region of the via-holes (see Fig. 5T, conductor 156 formed to contact another conductor level 121 for example).

With regards to claim 5, Ebihara teaches the method according to claim 1, wherein the conductor comprises a gate conductor pattern for a transistor array, and the underlying organic layer comprises an organic polymer dielectric layer (see Fig. 5T for example, conductor 155 comprises a specific pattern for a gate conductor (i.e. pattern connecting to gate 135), see ¶90, polyimide utilized).

With regards to claim 7, Ebihara teaches the method according to claim 3, wherein the conductor pattern and the conductor material have substantially the same composition (see ¶100, ¶93, ¶74, material can be selected to be same, i.e. Cu).

With regards to claim 8, Ebihara teaches the method according to claim 3, wherein the conductor pattern and the conductor material have different compositions (see ¶100, ¶93, ¶74, material can be selected to be different).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebihara as applied to claim 1 above.

Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that organic insulating layers may comprise of a non-cross-linked polymer layer because of its conventional nature that is readily available for use in the market.

With regards to claim 9, Ebihara is silent teaching the method according to claim 3, wherein depositing the conductor material comprises depositing a sub-stack of conductor sub-layers; and/or the conductor pattern comprises a sub-stack of conductor sub-layers.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that sublayers for the conductor material would be beneficial since an extra sub-layer can be provided as a barrier type conductive material such as TaN or TiN to prevent unwanted diffusion of conductor atoms into peripheral areas.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML